1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
8                                   UNITED STATES DISTRICT COURT
9                                            DISTRICT OF NEVADA
10    U.S. BANK NATIONAL ASSOCIATION,                         Case No.: 2:19-cv-00970-KJD-BNW
      AS TRUSTEE FOR THE HOLDERS OF
11    THE FIRST FRANKLIN MORTGAGE                             STIPULATION AND PROPOSED
      LOAN TRUST MORTGAGE PASS-                               ORDER TO STAY CASE PENDING
12    THROUGH CERTIFICATES, SERIES 2005-                      APPEAL
      FF9,
13
                                Plaintiff,
14
                        vs.
15
      FIDELITY NATIONAL TITLE
16    INSURANCE COMPANY,
17                              Defendant.
18              Plaintiff U.S. Bank National Association, as Trustee for the Holders of the First Franklin
19   Mortgage Loan Trust Mortgage Pass-Through Certificates, Series 2005-FF9 (“Bank”) and
20   defendant Fidelity National Title Insurance Company (“Insurer”) (collectively, the “Parties”), by
21   and through their undersigned counsel, stipulate and agree as follows, subject to the approval of
22   the District Court:
23              WHEREAS, there are now currently pending in the United States District Court for the
24   District of Nevada more than three dozen actions between national banks, on the one hand, and
25   their title insurers, on the other hand (the “Actions”);
26              WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
27   national bank contends, and the title insurer disputes, that a title insurance claim involving an
28

                                                          1
                                      STIPULATION AND PROPOSED ORDER
     524554.1
     Case 2:19-cv-00970-KJD-BNW Document 15 Filed 11/25/19 Page 2 of 3



1    HOA assessment lien and subsequent sale was covered by a policy of title insurance;
2               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
3    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
4    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
5    Endorsement (the “Form Policy”);
6               WHEREAS, each of the Actions implicates common questions of interpretation of the
7    Form Policy;
8               WHEREAS, the national bank in one of these actions has now appealed a judgment of
9    dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
10   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
11   (the “Wells Fargo II Appeal”);
12              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
13   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
14   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
15   of the other Actions, including the instant action;
16              WHEREAS, Insurer previously moved to stay the instant action pending the disposition
17   of the Wells Fargo II Appeal (the “Motion to Stay”);
18              WHEREAS both of the Parties intend that the instant Stipulation is to withdraw and
19   replace the previously filed Motion to Stay;
20              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
21   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
22   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
23   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
24   Wells Fargo II Appeal might affect the disposition of this case);
25              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
26   stipulate and agree as follows:
27              1. The instant action shall immediately be STAYED, pending the disposition of the
28                 Wells Fargo II Appeal.
                                                           2
                                     STIPULATION AND PROPOSED ORDER
     524554.1
1               2. The scheduling order previously entered in this action is hereby VACATED.
2               3. Each of the Parties shall be excused from responding to any now-outstanding
3                  discovery requests propounded by the other until after the stay is lifted.
4               4. Any now-pending deadlines to file responses to, or replies in support of, any
5                  outstanding motions are hereby VACATED.
6               5. By entering into this stipulation, neither of the Parties is waiving its right to
7                  subsequently move the Court for an order lifting the stay in this action.
8    Dated this 25th day of November 2019              EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
9
                                                            /s/--Kevin S. Sinclair
10                                                   By:
                                                     Kevin S. Sinclair, Esq.
11                                                   Nevada Bar No. 12277
                                                     Sophia S. Lau, Esq.
12                                                   Nevada Bar No. 13365
                                                     8716 Spanish Ridge Avenue, Suite 105
13                                                   Las Vegas, Nevada 89148
14                                                   Attorneys for Defendant FIDELITY NATIONAL
                                                     TITLE INSURANCE COMPANY
15
     Dated this 25th day of November 2019              WRIGHT, FINLAY & ZAK, LLP
16
                                                          /s/--Lindsay D. Robbins
17
                                                     By:
18                                                   Matthew S. Carter, Esq.
                                                     Nevada Bar No. 9524
19                                                   Lindsay D. Robbins, Esq.
                                                     Nevada Bar No. 13474
20                                                   7785 W. Sahara Ave., Suite 200
                                                     Las Vegas, NV 89117
21
                                                     Attorneys for Plaintiff U.S. BANK NATIONAL
22                                                   ASSOCIATION, AS TRUSTEE FOR THE HOLDERS
                                                     OF THE FIRST FRANKLIN MORTGAGE LOAN
23                                                   TRUST        MORTGAGE          PASS-THROUGH
                                                     CERTIFICATES, SERIES 2005-FF9
24
                                                       ORDER
25
                                                     IT IS SO ORDERED:
26

27   Dated: Nov. 27, 2019                                  By:
                                                                 THE HON. KENT J. DAWSON
28                                                               UNITED STATES DISTRICT JUDGE

                                                            3
                                       STIPULATION AND PROPOSED ORDER
     524554.1
